Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unaccepted to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no longer later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Alton Hornsby III John Bruckner (Registration Number: 35,816) for Applicant on March 24, 2021.
3.	The amendment filed 03/16/21 has been entered. The instant Examiner’s amendment is directed to said entered amendment.
4.	The application has been amended as follow:
IN THE CLAIMS
5.	Claim 15, line 3, insert “non-transitory” right after “a ”.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYLING YEN/Primary Examiner, Art Unit 2166